          Case 1:19-cv-05244-AKH Document 6 Filed 06/06/19 Page 1 of 2
                                        4-3 Filed 06/04/19 Page 1 of 2
        Case 1:19-cv-05244-AKH Document



                        UNI TED STA TES DIS TRI CT CO URT
                                                    NEW YO RK
                   FOR THE SOU THE RN DIS TRI CT OF



                                 E
U.S. SEC URI TIE S AND EXC HA NG
CO MM ISS ION ,

                                      Plai ntif f,           Cas e No. 1:19 -cv- 052 44


v.
                                                              OR DER FOR ADM ISS ION
KIK INT ERA CTI VE INC .,                                     PRO HA CV ICE

                                      Def end ant.




                                                  n to practice pro hac vice in the above-
       The motion of David S. Mendel for admissio

captioned action is granted.
                                                                                              and
                                                  in good standing of the bars of New York
      Applicant has declared that he is a member
                                                                                      the bar of
                                           in good standing (with inactive status) of
Washington, D.C., and that he is a member
                                            tion is as follows:
Massachusetts, and that his contact informa

                               David S. Mendel
                               U.S. Securities and Exchange Commission
                               100 F Street, N .E.
                               Washington, D.C. 20549-5971
                               Tel: (202) 551-4418
                               Mendeld@sec.gov
                               Attorney for Plai ntiff
                                                                                                 sel
                                                     hac vice to appear for all purposes as coun
         Applicant having requested admission pro
                                                                                             action;
          ntiff Unit ed Stat es Secu ritie s and Exc hange Commission in the above-captioned
 for plai




                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELE CTR ON ICA LLY FIL ED
                                                     1            DO C#: _ _ _ _ _ __
                                                                      DATE FILED:   &,//p//9
                                                                  n
                 Case 1:19-cv-05244-AKH Document 6 Filed 06/06/19 Page 2 of 2
,..            Case 1:19-cv-05244-AKH Document 4-3 Filed 06/04/19 Page 2 of 2



             IT IS HEREBY ORDERED THAT Applicant is admitted to practice pro hac vice in

      the above-captioned case in the United States District Court for the Southern District of New

      York. All attorneys appearing before this Court are subject to the Local Rules of this Court,

      including the Rules governing discipline of attorneys.

             SO ORDERED.


      DATED:         1v\ntl ' ,        2019
                     New York, New York
                                                                rP._ /4. Y'~~
                                                           UNITED STATES DISTRIC T JUDGE




                                                          2
